Citation Nr: 1537010	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  09-22 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for the Veteran's service connected coronary artery disease.

2.  Entitlement to an increased evaluation for PTSD, currently evaluated as 50 percent disabling.

3. Entitlement to service connection for a circulation condition of the left lower extremity.

4. Entitlement to service connection for an umbilical hernia.

5. Entitlement to service connection for cancer bladder, to include as due to contaminated water exposure in service.

6. Entitlement to service connection for a fatty tumor.

7. Entitlement to service connection for a stroke.


8. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to chloracne, to include as secondary to herbicide exposure.

9. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to another skin acne disorder, to include as secondary to herbicide exposure.

10. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to a stomach disorder, to include as secondary to herbicide exposure.

11. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to sinus problems, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several decisions by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the above claims.

In a statement received at the Board in October 2013, the Veteran indicated that he was having problems with his legs.  Again in his most recent letter, in April 2015, he indicated that he had problems with his legs and feet.  These issues are not in appellate status, and therefore the Board does not have jurisdiction over them, and they are therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board points out that the Veteran was sent several letters in an attempt to clarify whether he wanted a hearing.  The last letter, sent in June 2015, indicated that if no response was received from the Veteran within 30 days, that he would be presumed to no longer desire a hearing, and the Board would continue with adjudication of his claim without the scheduling of a hearing.  As no response was received from the Veteran, the Board finds that it may continue with adjudication of this claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that this case is not yet ripe for review.  In recent statements received from the Veteran in April 2015, he reported treatment for many of these claimed conditions at a variety of places, both in prison and outside of prison, though he was unable to provide copies of those records.  The Veteran's virtual file does not contain most of these identified records; as such, and as the Veteran has indicated their relevance to his claims, this case must also be remanded in order that the identified records may be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated him for his claimed conditions.  After the Veteran has signed any necessary releases, all outstanding treatment records should be obtained and associated with the claims folders, particularly including VA treatment records, and particularly from those providers identified in the Veteran's April 2015 communications.

All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2. Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






